OPINION — AG — IF A RIGHT OF WAY LOCATED WITHOUT THE CORPORATE LIMITS OF A CITY IS NECESSARY FOR THE ESTABLISHMENT OF A " LIMITED ACCESS FACILITY " AND IF " SUCH LIMITED ACCESS FACILITY OR PART THEREOF SHALL HAVE BEEN PREVIOUSLY DESIGNATED BY THE BOARD OF COUNTY COMMISSIONERS AND COUNTY OR METROPOLITAN AREA PLANNING COMMISSION OF SUCH COUNTY OR BY THE GOVERNING BODY OF SUCH CITY AND CITY OR METROPOLITAN AREA PLANNING COMMISSION OF SUCH CITY AS A NECESSARY PART OF A COMPREHENSIVE PLAN FOR A SYSTEM OF STREETS OR HIGHWAYS FOR THE ADEQUATE MOVEMENT OF TRAFFIC IN, OUT, THROUGH, OR AROUND SUCH COUNTY OR CITY " THEN THE CITY IS AUTHORIZED TO PAY, IN THE MANNER SET OUT IN SENATE BILL NO. 172, ALL RIGHT OF WAY; THIS OF COURSE, ASSUMES THAT THE RIGHT OF WAY HAS BEEN OR WILL BE ACQUIRED IN THE PRESCRIBED MANNER, VIZ., THAT THE BOARD OF COUNTY COMMISSIONERS OF THE COUNTY WITHIN JURISDICTION OF THE LAND LOCATED ACQUIRES THE RIGHT OF WAY. CITE: 11 Ohio St. 1961 171 [11-171], 69 Ohio St. 1961 49 [69-49] [69-49], 69 Ohio St. 1961 11.3 [69-11.3], 69 Ohio St. 1961 11.33 [69-11.33] (JAMES FUSON)